Final order entered April 13, 1942, modified by eliminating all provisions for review of the 1932 assessment and by dismissing the proceedings as to that year; and as so modified, affirmed. (People ex rel. Northchester Corp. v. Miller, 288 N. Y. 163.) The defect being jurisdictional may be raised by an appeal from the final order. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.; Untermyer, J., dissents and votes to affirm on the ground that the question presented may only be raised on a direct appeal from the order which allowed the writ to be served nunc pro tune and is not subject to collateral attack. (No. 14710.) Order entered March 9, 1943, so far as appealed from, unanimously modified by granting the motion to strike from the record on appeal an appraisal made by one "Victor M. Earle on premises 585 West End Avenue *897which was not in evidence upon the trial, and as so modified, affirmed. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ. (No. 14711.) Appeal from order entered September 15, 1943, dismissed. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.